COBB, Judge,
concurring in part and dissenting in part.
I agree with the unpublished memorandum as to Issue III. I dissent as to Issue I, based on Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, Aug. 31, 2001] - So.2d - (Ala.Crim.App.2001). As to those points of law on which I disagree with Judge Shaw, see my special writing in Poole, supra. Because I believe that the cause should be remanded for resentencing without the application of enhancement provisions, I would pretermit discussion of Issue II, regarding the challenge to the sufficiency of the evidence to support the enhancements.